

	

		II

		109th CONGRESS

		1st Session

		S. 402

		IN THE SENATE OF THE UNITED STATES

		

			February 16, 2005

			Mr. Nelson of Florida

			 (for himself and Mr. Martinez)

			  introduced the following bill; which was

			 read twice and referred to the Committee

			 on Environment and Public Works

		

		A BILL

		To authorize ecosystem restoration projects

		  for the Indian River Lagoon and the Picayune Strand, Collier County, in the

		  State of Florida.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 Restoring the Everglades, an American

			 Legacy Act of 2005.

		

			2.

			Indian river lagoon, south Florida

			

				(a)

				Indian river lagoon

				The Secretary of the Army may

			 carry out the project for ecosystem restoration, water supply, flood control,

			 and protection of water quality, Indian River Lagoon, South Florida, at a total

			 cost of $1,207,288,000, with an estimated first Federal cost of $603,644,000

			 and an estimated first non-Federal cost of $603,644,000, in accordance with

			 section 601 of the Water Resources Development Act of 2000 (114 Stat.

			 2680), in accordance with the recommendations of the report of

			 the Chief of Engineers, dated August 6, 2004.

			

				(b)

				Deauthorizations

				As of the date of enactment

			 of this Act, the following projects are not authorized:

				

					(1)

					The uncompleted portions of

			 the project authorized by section 601(b)(2)(C)(i) of the Water Resources

			 Development Act of 2000 (114 Stat. 2682), C–44 Basin

			 Storage Reservoir of the Comprehensive Everglades Restoration Plan, at a total

			 cost of $112,562,000, with an estimated Federal cost of $56,281,000 and an

			 estimated non-Federal cost of $56,281,000.

				

					(2)

					The uncompleted portions of

			 the project authorized by section 203 of the Flood Control Act of 1968

			 (82

			 Stat. 740), Martin County, Florida modifications to the Central

			 and South Florida Project, as contained in Senate Document 101, 90th Congress,

			 2d Session, at a total cost of $15,471,000, with an estimated Federal cost of

			 $8,073,000 and an estimated non-Federal cost of $7,398,000.

				

					(3)

					The uncompleted portions of

			 the project authorized by section 203 of the Flood Control Act of 1968

			 (82

			 Stat. 740), East Coast Backpumping, St. Lucie—Martin County,

			 Spillway Structure S–311 of the Central and South Florida Project, as contained

			 in House Document 369, 90th Congress, 2d Session, at a total cost of

			 $77,118,000, with an estimated Federal cost of $55,124,000 and an estimated

			 non-Federal cost of $21,994,000.

				

			3.

			Picayune strand ecosystem restoration, collier county,

			 Florida

			The Secretary of the Army may

			 carry out the project for ecosystem restoration, Picayune Strand, Collier

			 County, Florida, at a total cost of $362,612,000, with an estimated Federal

			 cost of $181,306,000 and an estimated non-Federal cost of $181,306,000, in

			 accordance with section 601 of the Water Resources Development Act of 2000

			 (114

			 Stat. 2680), substantially in accordance with the project

			 implementation report for the project, and subject to the conditions

			 recommended in a final report of the Chief of Engineers, if a favorable report

			 of the Chief is completed not later than December 31, 2005.

		

